UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

 CASSANDRA WHEATEN, parent and               )
 next friend of D.W., a minor,               )
                                             )
                     Plaintiff,              )
                                             )     Civil Case No. 09-986 (RJL)
                v.                           )
                                             )
 DISTRICT OF COLUMBIA et al.,                )
                                             )
                     Defendants.             )
                                             )

                                  FINAL JUDGMENT


    a--the reasons set forth in the Memorandum Opinion entered this date, it is this
      For

~ r; day of July, 2010, hereby
       ORDERED that the plaintiffs Motion for Summary Judgment [#10] is DENIED;

and it is further

       ORDERED that the defendants' Cross-Motion for Summary Judgment [#11] is

GRANTED; and it is further

       ORDERED that the above-captioned case be DISMISSED with prejudice.

       SO ORDERED.




                                                 United States District Judge